Cox, J.
Appellant filed his complaint in the lower court to quiet title to certain real estate. Appellees who were made defendants demurred to the complaint and their demurrer was sustained. Appellant refused to plead further and Suffered judgment that he take nothing by his complaint. From this judgment he has appealed and assigned as error the court’s ruling on demurrer.
The brief for appellant does not set out the complaint or the substance of it, nor the demurrer thereto. Nor is any proposition or point with authorities in support thereof stated. For this reason the brief is not sufficient to invoke jonsideration by this court of the error assigned. Clause 5, Rule 22. Judgment affirmed.
Note. — Réported in 110 N. E. 66. See, also, 3 O. J. 1415, 1431; 2 Oye. 1013, 1014,